Citation Nr: 0923425	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
plasmacytoma, currently claimed as multiple myeloma.

2. Entitlement to service connection for plasmacytoma, 
currently claimed as multiple myeloma.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In his February 2008 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge.  In March 2008, the Veteran withdrew his request for 
such hearing.  As no further communication from the Veteran 
with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).

In the June 2007 decision, the RO reopened the Veteran's 
claim and addressed the merits of the claim.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for 
plasmacytoma, currently claimed as multiple myeloma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In final rating decisions issued in April 2002 and May 
2002, the RO denied a claim for service connection for 
plasmacytoma.

2. Evidence added to the record since the final April 2002 
and May 2002 RO denials is neither cumulative nor redundant 
of the evidence of record at that time and raises a 
reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The April 2002 and May 2002 rating decisions are final; new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for plasmacytoma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
for service connection for plasmacytoma is a full grant of 
the benefits sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.  

The Veteran contends that he his recurrent plasmacytoma is a 
form of multiple myeloma, and as such, is presumptively 
related to exposure to herbicides in service.  

In rating decisions dated in April 2002 and May 2002, the RO 
denied service connection for plasmacytoma.  In reaching such 
decision, the RO considered the Veteran's service treatment 
records and private treatment records, which showed a 
diagnosis of recurrent plasmacytoma.  In April 2002 and May 
2002, the Veteran was advised of the decision and his 
appellate rights.  The next communication from the Veteran 
with respect to this claim was June 2006 application to 
reopen his claim of entitlement to service connection for 
plasmacytoma.  Thus, the April 2002 and May 2002 decisions 
are final.  38 U.S.C.A § 7105 (West 1991) [(West 2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [2008].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

As the Veteran filed his claim in June 2006, the applicable 
definition of new and material evidence is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the April 2002 and May 2002 decisions, the 
record demonstrated that the Veteran had served in the 
Republic of Vietnam from December 1966 to August 1967.  
However, the basis for the denial of the claim was that 
plasmacytoma is not a disease that is presumptively 
associated with herbicide exposure.  Since that decision, 
additional private treatment records have been received, some 
of which refer to a diagnosis of multiple myeloma.  
Additionally, two statements by Dr. MAB that indicate that 
plasmacytoma is a variant of multiple myeloma are now of 
record.  This evidence is new in that it is neither 
cumulative nor redundant of the evidence of record as of the 
prior final decisions.  The evidence is also material as it 
raises a reasonable possibility of substantiating the 
Veteran's claim by indicating that the Veteran has a 
diagnosis of multiple myeloma, a disease that is 
presumptively related to herbicide exposure under VA 
regulations.  Therefore, the claim for entitlement to service 
connection for plasmacytoma is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
plasmacytoma is granted.


REMAND

As the Veteran's claim has been reopened, the Board finds 
that a remand is necessary for further development of the 
record.

First, the Board notes that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The records associated with the application and award 
of these benefits are not in the claims file.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).  Thus, a remand is required so that the Veteran's SSA 
records may be associated with the claims file. 

Second, the Board determines that an expert opinion from the 
Armed Forces Institute of Pathology (AFIP) is necessary in 
this case.  Two medical opinions are of record that indicate 
that the Veteran's plasmacytoma is a variant of multiple 
myeloma and, as such, should be considered multiple myeloma 
for the purposes of VA benefits.  However, the Board notes 
that multiple myeloma is clearly defined in both VA's 
proposed rule adding multiple myeloma to the list of 
herbicide-presumptive diseases, found at 59 Fed. Reg. 51601 
(February 3, 1994), and the report of the National Academies 
of Science, Veterans and Agent Orange: Health Effects of 
Herbicides Used in Vietnam, and the Veteran's plasmacytoma 
does not appear to meet these definitions.  Thus, the Board 
concludes that a remand is also required so that the tissue 
samples from the Veteran's various bone marrow studies may be 
obtained and submitted to AFIP for the purpose of obtaining 
an opinion as to the exact nature of the Veteran's specific 
disorder and its relationship, if any, to multiple myeloma 
and/or to herbicide exposure.   

The Board stresses that any pathological materials obtained 
in connection with this remand are of a fragile and 
irreplaceable nature.  They remain the private property of 
the institutions named below.  Due care must be taken to 
ensure that the materials are handled carefully so as to 
avoid damage and/or potential loss.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
Veteran's service connection claim 
should be readjudicated, to include 
all evidence received since the 
February 2008 statement of the case.  
If the claim remains denied, the 
Veteran and his representative should 
then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

3.	If and only if the claim remains 
denied, request that the Veteran 
authorize the release to VA of all 
tissue samples associated with his 
bone marrow studies completed in 
October 1987 at Internal Medicine 
Group of Cape Giradeau, November 2002 
at St. Francis Medical Center, January 
2003 and April 2003 at the University 
of Arkansas, November 2004 at the 
Washington University Medical Center.  
All requests and responses, positive 
and negative, should be associated 
with the claims file. 

4.	Upon receipt of the foregoing, the 
claims file together with all 
pathological material obtained, must 
be promptly forwarded to the Board.  
The data will thereafter be forwarded 
to the AFIP for the purposes of review 
and opinion.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


